                                                                                                 Case 2:18-cv-00597-JCM-VCF Document
                                                                                                 Case 2:18-cv-00597-JCM-VCF Document 75
                                                                                                                                     78 Filed
                                                                                                                                        Filed 09/08/20
                                                                                                                                              09/11/20 Page
                                                                                                                                                       Page 1
                                                                                                                                                            1 of
                                                                                                                                                              of 3
                                                                                                                                                                 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 Email: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   Email: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 Email: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                   DISTRICT OF NEVADA
                                                                                            10
                                                                                                 DEUTSCHE BANK NATIONAL TRUST       Case No. 2:18-cv-00597-JCM-VCF
                                                                                            11   COMPANY, AS TRUSTEE FOR FFMLT
                                                                                            12   TRUST 2005-FF8, MORTGAGE PASS-
                                                                                                                                    JUDGMENT BY DEFAULT
                                                                                                 THROUGH CERTIFICATES, SERIES 2005- AGAINST DONNA C. GENTRY
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   FF8, a national bank,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14                        Plaintiff,
                                                                                            15   vs.
                                                                                            16
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            17   Nevada limited liability company; SPRINGS
                                                                                                 AT CENTENNIAL RANCH HOMEOWNERS
                                                                                            18   ASSOCIATION, a Nevada non-profit co-op
                                                                                                 corporation.
                                                                                            19   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20   Nevada limited liability company,
                                                                                            21                     Counter/Cross Claimant,
                                                                                            22
                                                                                                 vs.
                                                                                            23
                                                                                                 DEUTSCHE BANK NATIONAL TRUST
                                                                                            24   COMPANY, AS TRUSTEE FOR FFMLT
                                                                                                 TRUST 2005-FF8, MORTGAGE PASS-
                                                                                            25   THROUGH CERTIFICATES, SERIES 2005-
                                                                                            26   FF8; UNITED GUARANTY RESIDENTIAL
                                                                                                 INSURANCE COMPANY OF NORTH
                                                                                            27   CAROLINA; LESLIE L. WRIGHT, an
                                                                                                 individual; DONNA C. GENTRY, an
                                                                                            28   individual,

                                                                                                                                             -1-
                                                                                                 Case 2:18-cv-00597-JCM-VCF Document
                                                                                                 Case 2:18-cv-00597-JCM-VCF Document 75
                                                                                                                                     78 Filed
                                                                                                                                        Filed 09/08/20
                                                                                                                                              09/11/20 Page
                                                                                                                                                       Page 2
                                                                                                                                                            2 of
                                                                                                                                                              of 3
                                                                                                                                                                 3



                                                                                             1                   Counter/Cross Defendants.
                                                                                             2

                                                                                             3                   JUDGMENT BY DEFAULT AGAINST DONNA C. GENTRY
                                                                                             4           This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Motion for

                                                                                             5   Judgment by Default against Donna C. Gentry (“Gentry” or “Cross-Defendant”). Having

                                                                                             6   considered the motion, including the declarations attached thereto, the Court makes the following

                                                                                             7   findings of fact and conclusions of law:

                                                                                             8   1.      On January 4, 2019, SFR filed a Cross-Complaint [ECF No. 28] for quiet title and

                                                                                             9   injunctive relief against United, relating to real property located at 1013 Echo Beach Avenue, N.

                                                                                            10   Las Vegas, Nevada 89086; Parcel No. 124-23-413-038 (“the Property”).

                                                                                            11   2.      Gentry failed to answer the complaint within the 21-day time limit set forth in FRCP 12.

                                                                                            12   The Clerk of the Court appropriately entered a default against United on March 12, 2019.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   3.      Gentry is not incompetent, an infant, or serving in the United States military.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   4.      SFR submitted credible evidence in support of its motion in the form of documents

                                                                                            15   obtained from the Official Records of the Clark County Recorder and declarations made under

                                                                                            16   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            17   Gentry.

                                                                                            18           NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            19   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            20           IT IS ORDERED, ADJUDGED AND DECREED that Gentry, any successors and assigns,

                                                                                            21   have no right, title or interest in the Property and that SFR is the rightful title owner.

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26   …

                                                                                            27   …

                                                                                            28   …

                                                                                                                                                  -2-
                                                                                                 Case 2:18-cv-00597-JCM-VCF Document
                                                                                                 Case 2:18-cv-00597-JCM-VCF Document 75
                                                                                                                                     78 Filed
                                                                                                                                        Filed 09/08/20
                                                                                                                                              09/11/20 Page
                                                                                                                                                       Page 3
                                                                                                                                                            3 of
                                                                                                                                                              of 3
                                                                                                                                                                 3



                                                                                             1          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2   or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                             5
                                                                                                                                                Dated: September 11, 2020
                                                                                             6
                                                                                                 Respectfully submitted by:
                                                                                             7   KIM GILBERT EBRON
                                                                                                  /s/ Jason G. Martinez
                                                                                             8   JASON G. MARTINEZ, ESQ.
                                                                                                 Nevada Bar No. 13375
                                                                                             9   7625 Dean Martin Dr., Ste. 110
                                                                                                 Las Vegas, NV 89139
                                                                                            10
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            11   DATED this 8th day of September, 2020.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -3-
